Citation Nr: 1429678	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-49 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right epididymal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 2004 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2010 rating decision, the Veteran was awarded an increase to 10 percent for a right epididymal cyst, effective October 12, 2009.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.

As will be discussed in detail below, the Board has determined that the use of Diagnostic Code 7529-8530 to evaluate the Veteran's right epididymal cyst is inappropriate and that the appropriate code is Diagnostic Code 7525.  The RO should ensure that action is taken to reflect such determination on the rating codesheet, notwithstanding the denial of the claim for a higher initial rating.

The Board notes that correspondence was sent to the Veteran in April 2014 requesting that the Veteran clarify who represents him.  Throughout the pendency of the appeal, Disabled American Veterans organization has been representing the Veteran.  However, on the VA Form 8 dated in February 2012, the South Carolina Division of Veteran's Affairs is listed as the representative.

The April 2014 clarification correspondence was returned to sender.  Despite not having received a response from the Veteran, the Board finds that the proper representative is Disabled American Veterans.  The only Appointment of Veterans Service Organization form of record designates Disabled American Veterans as the representative.  That organization has been representing the Veteran throughout the appeals process and provided an Informal Hearing Presentation dated in May 2014.  Therefore, the Board finds no reason to delay rendering a decision in this case and the Veteran will not be prejudiced by a decision at this time.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire appeal period, the Veteran's right epididymal cyst has not required drainage, frequent hospitalization (greater than two times a year), or continuous intensive management.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a right epididymal cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.115b, Diagnostic Code 7525 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA. 38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  In a written statement accompanying his VA Form 9 dated in November 2010, the Veteran asserted that additional service records from the Naval Air Station in Jacksonville, Florida have not been obtained and would show that he has suffered from a right epididymal cyst since 2006.  The Board notes that there are service treatment records dated in 2006 in the Virtual VA claims file from the Naval Air Station in Jacksonville that show diagnosis for a right epididymal cyst.  Therefore, the Board concludes that the records at issue have been associated with the file.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A pre-separation examination was provided in June 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).
When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is 'more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With regard to the use of DC 7529-8530 in the September 2010 rating decision, the RO discussed the symptoms of a right epididymal cyst as being analogous to paralysis of the ilio-inguinal nerve.  While the RO also mentioned that the Veteran would only be entitled to a 10 percent rating under the diagnostic criteria for a urinary tract infection, which is the appropriate diagnostic criteria in this case, the RO's choice of DC 7529-8530 was incorrect.  The Board finds the symptoms and objective findings noted by the RO in the September 2010 rating decision are more appropriately evaluated under DC 7525 pertaining epididymo-orchitis.

Therefore, the Veteran's epididymitis is evaluated by the Board under 38 C.F.R. § 4.115b, Diagnostic Code 7525, pertaining to chronic epididymo-orchitis.  The Board notes that epididymitis is defined as the "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis."  DORLAND'S MEDICAL DICTIONARY, 632 (32nd ed., 2012).  Epididymo-orchitis is similarly defined as "inflammation of the epididymis and testis."  Id.  Thus, the Veteran's epididymitis is rated by analogy.  See 38 C.F.R. § 4.27.
Diagnostic Code 7525 provides that chronic epididymo-orchitis is to be rated under the criteria for urinary tract infection, or, for tubular infections, it should be rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  The Veteran has not been diagnosed with a tubular infection, nor an infectious disease, immune disorder or nutritional deficiency, and, therefore, such rating criteria are inapplicable.  Similarly, the Veteran is not currently and was not, as of August 19, 1968, service-connected for inactive nonpulmonary tuberculosis.  Thus, 38 C.F.R. § 4.89 is inapplicable.

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a. 

III.  Analysis

The Veteran was treated several times while in service due to right testicular pain beginning in February 2006.  He was initially treated with antibiotics and had a few days of relief before the symptoms returned.  Eventually a diagnosis of epididymitis was made.  A notation from June 2006 indicates that the pain was being controlled by rest and Motrin and the Veteran had no gastrointestinal symptoms or unusual discharge.  A record dated in October 2007 show that the Veteran reported with increased pain in the testicle and was again prescribed pain medication.  The note also indicated that the Veteran did not have discharge or burning with urination.

In December 2007, the Veteran was seen at the Henrico Doctors Office.  Records show that an ultrasound of the scrotum showed a small right epididymal cyst with normal testes.  Examination at that time showed no testicular tenderness or swelling.  There was mild right epididymal pain on palpation but no masses were felt.

A VA contracted pre-discharge examination was conducted in June 2009.  The report indicates that the Veteran "has a cyst in his epididymis...  He urinates eight times at daytime in the interval of two hours and one time at night in the interval of six hours.  He has no problems starting urination.  No incontinence of urine.  No problems with impotency.  No problems with sexual function."  The functional impairment the examiner noted was that the Veteran is unable to continue activity without pain throughout the day.  The Veteran declined a genital examination at that time.

Since service, the Veteran has been seen at the Charleston VA Medical Center (VAMC) for ongoing right testicular pain.  A scrotal ultrasound performed in March 2010 showed the right testicle measured 4.6 x 2.4 x 3.3 cm with a 3 mm epididymal cyst present.  A small varicocele and small hydrocele bilaterally were also noted.  There are no other medical reports of note in the claims file.

In deciding the claim, the Board has considered the Veteran's statements.  His lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  

The evidence shows that he has ongoing pain in the right testicular area with ultrasound evidence of a right epididymal cyst.  The evidence does not show any atrophy of the testicles or urinary tract infection with poor renal function or symptomatic infection requiring draining or hospitalizations, which would warrant a higher evaluation.  Nor does the evidence show continuous intensive management that would also warrant a higher evaluation.
The weight of the credible evidence demonstrates that a higher initial rating for the Veteran's right epididymal cyst is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a right epididymal cyst that are not contemplated by the rating criteria.  His disability is manifested by pain and treated with pain medication.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right epididymal cyst is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


